DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 9, 12-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (U.S. Patent No. 9,916,348 B1) in view of Allen et al. (U.S. Pub. No. 2018/0157990 A1, referred as ‘Allen I’), further in view of Allen et al. (U.S. Pub. No. 2013/0031089 A1, referred as ‘Allen Thomas’).
Regarding claim 1, Madhavan teaches a method for establishing an intelligent question answering repository, applied to a terminal device comprising a processor, comprising: 
obtaining structured data including a title, a header and a table body, by the processor (the term ‘structure content’, on the other hand, is content that is displayed to emphasize relations among data attributes, examples of structure content includes lists, tables, and the like, col. 2, line 62-65; for each identified structure content set, the structure content process determine whether the query matches the structure content set based on terms of the query matching related attributes of the structured content set, the matching determination can be based on the received query matching a template that has been generated for a structured content set, or based on direct match of the received query to a structured content set, col. 3, line 7-14; the web page resource 300 also happens to be identified by the first search result, the web page resource 300 include unstructured content 302 and structured content in the form of table, the table includes column 310-320 and row 330-342,  column 310 corresponds to an airline attribute, and the remaining columns 312-320 correspond to various baggage fee attribute, each row 330-342 correspond to a particular airline, each cell value express the relation between the corresponding airline and corresponding baggage fee in terms of a price value, col.6, line 5-15, noted, as Fig. 3 illustrate the table title ‘Airline Baggage Fees’, the header attributes such as ‘Airline’ ‘First Bag’, ‘Second Bag’, etc. and the attribute value corresponding to attribute header are being interpreted as table body); 

Madhavan does not explicitly disclose: constructing one or more question and answer knowledge points by using the attribute information, each question and answer knowledge point including a question expression and an answer expression. 
Allen I teaches: constructing one or more question and answer knowledge points by using the attribute information, each question and answer knowledge point including a question expression and an answer expression (Fig. 4, paragraph [0053], paragraph [0060]-[0061], line 1-
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include constructing one or more question and answer knowledge points by using the attribute information, each question and answer knowledge point including a question expression and an answer expression into answer facts from structured content of Madhavan.
Motivation to do so would be to include constructing one or more question and answer knowledge points by using the attribute information, each question and answer knowledge point including a question expression and an answer expression to overcome issue with a plethora of QA pairs that may not be significant interest to a user (Allen I, paragraph [0004], line 5-6).
Madhavan as modified by Allen I do not explicitly disclose:
the question expression including at least two attribute information of two or more sorts of attribute information.
Allen Thomas teaches the question expression including at least two attribute information of two or more sorts of attribute information (paragraph [0148], paragraph [0072], line 10-14, paragraph [0149]-[1051], the resolution search for searching starting with at least 2 search attributes, which read on as the question expression including at least two attribute information of two or more sorts of attribute information).

Motivation to do so would be to include the question expression including at least two attribute information of two or more sorts of attribute information creating a search that returns better results (Allen Thomas, paragraph [0033], line 2-3).
Madhavan as modified by Allen I and Allen Thomas further teach: 
the answer expression including the title and the at least two attribute information, by the processor (Madhavan teaches the web page resource 300 also happens to be identified by the first search result, the web page resource 300 include unstructured content 302 and structured content in the form of table, the table includes column 310-320 and row 330-342,  column 310 corresponds to an airline attribute, and the remaining columns 312-320 correspond to various baggage fee attribute, each row 330-342 correspond to a particular airline, each cell value express the relation between the corresponding airline and corresponding baggage fee in terms of a price value, col.6, line 5-15, Fig. 3, noted, in Fig. 2 illustrates the answer box with title ‘Baggage Fees’ which is interpreted the title while ‘first bag’, ‘second bag’, etc. are interpreted as at least two attribute information while Allen Thomas teaches paragraph [0148], paragraph [0072], line 10-14, paragraph [0149]-[1051], the resolution search for searching starting with at least 2 search attributes for matching with record contain such information, thus it is an indication of a matched record [interpreted it as answer to the query] includes at least two matched attributes with the query attributes, therefore, the combination of Madhavan and Allen Thomas teach the answer expression including the title and the at least two attribute information, 
and storing the structured data, the question and answer knowledge points and the attribute information into a repository (Madhavan teaches a publisher website 104 includes one or more resources associated with a domain and hosted by one or more server in one or more locations, col. 3, line 34-36 the web page resource 300 also happens to be identified by the first search result, the web page resource 300 include unstructured content 302 and structured content in the form of table, the table includes column 310-320 and row 330-342,  column 310 corresponds to an airline attribute, and the remaining columns 312-320 correspond to various baggage fee attribute, each row 330-342 correspond to a particular airline, each cell value express the relation between the corresponding airline and corresponding baggage fee in terms of a price value, col.6, line 5-15 while Allen I teaches the scored QA pairs are then stored in a repository of QA pairs, paragraph [0067], line 1-2).
Regarding claim 2, Madhavan as modified by Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the structured data comprises a static two-dimensional table, the obtaining structured data including a title, a header and a table body comprises: obtaining a static two-dimensional table including a title, a header and a table body, the header being the first row of the static two-dimensional table, and the table body being rows other than the first row of the static two-dimensional table (Madhavan teaches for each identified structure content set, the structure content process determine whether the query matches the structure content set based on terms of the query matching related attributes of the structured content set, the matching determination can be based on the received query matching a template that has been generated for a structured content set, or based on direct match of the received query to a structured content set, col. 3, line 7-14; the web page resource 300 also happens to be identified by the first search result, the web page resource 300 include unstructured content 302 and structured content in the form of table, the table includes column 310-320 and row 330-342,  column 310 corresponds to an airline attribute, and the remaining columns 312-320 correspond to various baggage fee attribute, each row 330-342 correspond to a particular airline, each cell value express the relation between the corresponding airline and corresponding baggage fee in terms of a price value, col.6, line 5-15, noted, as Fig. 3 illustrate the header ‘Airline’ ‘First Bag’, ‘Second Bag’, etc. in the first row while the value attributes [table body] being rows other than the first row); and the storing the structured data, the question and answer knowledge points and the attribute information into a repository comprises: storing the static two-dimensional table, the question and answer knowledge points and the attribute information into a repository (Madhavan teaches a publisher website 104 includes one or more resources associated with a domain and hosted by one or more server in one or more locations, 
Regarding claim 7, Madhavan as modified by Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the constructing one or more question and answer knowledge points according to the attribute information comprises: automatically constructing an initial knowledge point by using at least two sorts of the attribute information; and adjusting each initial knowledge point to obtain a question and answer knowledge point (Allen Thomas teaches paragraph [0148], paragraph [0072], line 10-14, paragraph [0114]-[0116], the resolution search for searching starting with at least 2 search attributes such as Name and Address for matching with record contained such information, which is interpreted as an initial knowledge point; paragraph [0144]-[0146], executing the resolution search with Name, Address, Phone for matching record contained such information, noted, the resolution search ‘Name, Address, Phone’ is an adjustment to the initial resolution search ‘Name, Address’).
Regarding claim 9, Madhavan as modified by Allen I and Allen Thomas teach an intelligent question answering method based on a repository, the repository being established by the method for establishing an intelligent question answering repository of claim 1 as explained 
searching a corresponding answer in the structured data according to the request information, and generating a final answer according to a searched answer and a determined answer expression, by the processor (Madhavan teaches the structured content processor 
and returning the final answer to the user, by the processor (Madhavan teaches the search system provides the structured fact set with search results that identify the resources determined to be responsive to the query as illustrate in Fig.2). 
Regarding claim 12, Madhavan as modified by Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 9, further teach wherein the obtaining corresponding structured data according to a title corresponding to matched question and answer knowledge points comprises: searching a corresponding static two-dimensional table or link information of a database corresponding to a corresponding dynamic database table according to the title (Madhavan teaches for each query, the template generator determines whether the query includes a term that defines at least one value of an attribute, and a term that matches an attribute of structured content set, to illustrate, the query [Comfort baggage fees], which is a candidate query, has a value that matches ‘comfort’ value in column 310, which is for the attribute ‘Airline’, likewise, the query also matches ‘baggage fees’ in the title of the structured content, more generally, a term may match an attribute of a structured content set if it describes one (or more) of the attributes of the structured content set, or if t matches exactly an attribute name, 
As per claim 13, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected.
As per claim 14, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 2 and is similarly rejected.
As per claim 19, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 7 and is similarly rejected.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (U.S. Patent No. 9,916,348 B1) in view of Allen et al. (U.S. Pub. No. 2018/0157990 A1, referred as ‘Allen I’) and Allen et al. (U.S. Pub. No. 2013/0031089 A1, referred as ‘Allen Thomas’), further in view of Allen et al. (U.S. Patent No. 9,286,290 B2, referred as ‘Allen Corville’).
Regarding claim 3, Madhavan as modified by Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the structured data comprises a dynamic database table, the obtaining structured data including a title, a header and a table body comprises: obtaining a dynamic database table including a title, a header and a table body, the header being the first row of the dynamic database table, and the table body being rows other than the first row of the dynamic database table.
Allen Corville teaches wherein the structured data comprises a dynamic database table, the obtaining structured data including a title, a header and a table body comprises: obtaining a dynamic database table including a title, a header and a table body, the header being the first row of the dynamic database table, and the table body being rows other than the first row of the dynamic database table (a document 402 comprising a table structure 404 and corresponding summary 406 (or predetermined amount of text in close proximity to the table), is input to the 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the structured data comprises a dynamic database table, the obtaining structured data including a title, a header and a table body comprises: obtaining a dynamic database table including a title, a header and a table body, the header being the first row of the dynamic database table, and the table body being rows other than the first row of the dynamic database table into answer facts from structured content of Madhavan.
Motivation to do so would be to include wherein the structured data comprises a dynamic database table, the obtaining structured data including a title, a header and a table body comprises: obtaining a dynamic database table including a title, a header and a table body, the header being the first row of the dynamic database table, and the table body being rows other than the first row of the dynamic database table to address with issue NLP [Natural Language Processing] mechanism typically have difficulty in handling tables within textual content (Allen Corville, col. 1, line 27-28).
Madhavan as modified by Allen I, Allen Thomas and Allen Corville further teach: storing the structured data, the question and answer knowledge points and the attribute information into a repository comprises: storing link information of a database corresponding to the dynamic 
As per claim 15, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 3 and is similarly rejected.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (U.S. Patent No. 9,916,348 B1) in view of Allen et al. (U.S. Pub. No. 2018/0157990 A1, referred as ‘Allen I’) and Allen et al. (U.S. Pub. No. 2013/0031089 A1, referred as ‘Allen Thomas’), further in view of Brewster et al. (U.S. Pub. No. 2017/0262491 A1).
Regarding claim 4, Madhavan as modified by Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein the determining two or more sorts of attribute information corresponding to the table body from the header comprises: when attributes corresponding to header contents of multiple columns of data are the same, summarizing the header contents of the multiple columns of data into one sort of attribute information; and when header contents of only one column of data correspond to one attribute, directly taking the header contents of the one column data as one sort of attribute information. 
Brewster teaches wherein the determining two or more sorts of attribute information corresponding to the table body from the header comprises: when attributes corresponding to header contents of multiple columns of data are the same, summarizing the header contents of the multiple columns of data into one sort of attribute information (if the pattern matching 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the determining two or more sorts of attribute information corresponding to the table body from the header comprises: when attributes corresponding to header contents of multiple columns of data are the same, summarizing the header contents of the multiple columns of data into one sort of attribute information; and when header contents of only one column of data correspond to one attribute, directly taking the header contents of the one column data as one sort of attribute information into answer facts from structured content of Madhavan.
Motivation to do so would be to include wherein the determining two or more sorts of attribute information corresponding to the table body from the header comprises: when attributes corresponding to header contents of multiple columns of data are the same, summarizing the header contents of the multiple columns of data into one sort of attribute information; and when header contents of only one column of data correspond to one attribute, directly taking the header contents of the one column data as one sort of attribute information to overcome issue with 
As per claim 16, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 4 and is similarly rejected.
Claims 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (U.S. Patent No. 9,916,348 B1) in view of Allen et al. (U.S. Pub. No. 2018/0157990 A1, referred as ‘Allen I’), Allen et al. (U.S. Pub. No. 2013/0031089 A1, referred as ‘Allen Thomas’) and Brewster et al. (U.S. Pub. No. 2017/0262491 A1), further in view of Yanase et al. (U.S. Pub. No. 2012/0072387 A1).
Regarding claim 5, Madhavan as modified by Allen I, Allen Thomas and Brewster teach all claimed limitations as set forth in rejection of claim 4, but do not explicitly disclose establishing an inclusion relationship between the attribute information and the header contents or corresponding contents in the table body; and storing the inclusion relationship into the repository. 
Yanase teaches establishing an inclusion relationship between the attribute information and the header contents or corresponding contents in the table body (a signal is transmitted from an attribute to each entity connected to the attribute, the entity is activated upon receiving the signal from the attribute, paragraph [0540], line 6-9; all attributes of one entity can be regarded as the set of attributes, the set of attributes corresponds to an entity/attribute list shown in Fig. 19, an arrow represents a relationship between nodes, that is, the arrow 62 represents a relationship between entities, an arrow 63 represents a connection between node 60 and the attribute 61, paragraph [0293], line 13-18; ‘connecting an entity and attribute to each other’ denotes that an entity identifier and an attribute identifier are registered in the entity identifier/attribute identifier 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include establishing an inclusion relationship between the attribute information and the header contents or corresponding contents in the table body; and storing the inclusion relationship into the repository into answer facts from structured content of Madhavan.
Motivation to do so would be to include establishing an inclusion relationship between the attribute information and the header contents or corresponding contents in the table body; and storing the inclusion relationship into the repository to provide a knowledge base system capable of representing a meaning of an entity or an attribute independently of a language (Yanase, paragraph [0026]).
Regarding claim 6, Madhavan as modified by Allen I, Allen Thomas, Brewster and Yanase teach all claimed limitations as set forth in rejection of claim 5, further teach establishing word classes for words in the header and/or the table body, the words being used as word class names of corresponding word classes, and the word classes including the words and synonyms of the words (Yanase teaches a signal is transmitted from an attribute to each entity connected to the attribute, the entity is activated upon receiving the signal from the attribute, paragraph [0540], line 6-9; in the case where the same attribute is not included, it is convenient if a method of checking whether or not a similar attribute is included is available, paragraph [0254], line 1-3; all attributes of one entity can be regarded as the set of attributes, the set of attributes 
As per claim 17-18, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 5-6 respectively and are similarly rejected.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (U.S. Patent No. 9,916,348 B1) in view of Allen et al. (U.S. Pub. No. 2018/0157990 A1, referred as ‘Allen I’) and Allen et al. (U.S. Pub. No. 2013/0031089 A1, referred as ‘Allen Thomas’), further in view of Matekja et al. (U.S. Pub. No. 2013/0097497 A1).
Regarding claim 8, Madhavan as modified by Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the repository further comprises common knowledge points, the common knowledge points comprise question expressions and answer expressions (Allen I teaches generating Question Answer pairs by applying direct statement template with information contained in column 410 and row 412 labels, example of question expression as follow: ‘what is the mean age of subjects in the Control Group?’, example of answer expression as follow: ‘The mean Age of Subjects in the Control group is 11.5’, Fig. 4, paragraph [0053], paragraph [0060]-[0061], line 1-9, paragraph [0070]-[0083]; the scored QA pairs are then stored in a repository of QA pairs, paragraph [0067], line 1-2), but do not explicitly disclose answer expressions do not include the title. 
Matekja teaches answer expressions do not include the title (the post function enables a user to generate a new discussion element or contribute to an existing discussion element, a title field may be omitted from each post, paragraph [0044], line 1-3 and 8).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include selecting one or more question and answer knowledge points 
Motivation to do so would be to include answer expressions do not include the title to be focused on providing more useful content (Matekja, paragraph [0044], line 9).
As per claim 20, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 8 and is similarly rejected.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (U.S. Patent No. 9,916,348 B1) in view of Allen et al. (U.S. Pub. No. 2018/0157990 A1, referred as ‘Allen I’) and Allen et al. (U.S. Pub. No. 2013/0031089 A1, referred as ‘Allen Thomas’), further in view of Devarakonda et al. (U.S. Pub. No. 2018/0137433 A1).
Regarding claim 10, Madhavan as modified by Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 9, further teach wherein the matching question and answer knowledge points in a repository according to the request information comprises: matching the request information from a user with question and answer knowledge points in the repository according to semantic similarity calculation (Madhavan teaches the structured content processor determine whether the received query includes term that match the variable data and the invariable data, for example, the query [Fly Fast baggage Fees] includes terms that match the template [_column0_baggage fees], col. 9, line 3-7) but do not explicitly disclose: selecting one or more question and answer knowledge points whose similarities are greater than a preset threshold and the highest as matched question and answer knowledge points.
Devarakonda teaches: selecting one or more question and answer knowledge points whose similarities are greater than a preset threshold and the highest as matched question and 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include selecting one or more question and answer knowledge points whose similarities are greater than a preset threshold and the highest as matched question and answer knowledge points into answer facts from structured content of Madhavan.
Motivation to do so would be to include selecting one or more question and answer knowledge points whose similarities are greater than a preset threshold and the highest as matched question and answer knowledge points to implement a self-training engine of a question and answer system (Devarakonda, paragraph [0007], line 4-5).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (U.S. Patent No. 9,916,348 B1) in view of Allen et al. (U.S. Pub. No. 2018/0157990 A1, referred as ‘Allen I’) and Allen et al. (U.S. Pub. No. 2013/0031089 A1, referred as ‘Allen Thomas’), further in view of Kim et al. (U.S. Pub. No. 2011/0153309 A1).
Regarding claim 11, Madhavan as modified by Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 10, but do not explicitly disclose wherein the semantic similarity calculation is performed by word segmentation on the request information and is calculated based on word classes established by a word segmentation result. 

It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the semantic similarity calculation is performed by word segmentation on the request information and is calculated based on word classes established by a word segmentation result into answer facts from structured content of Madhavan.
Motivation to do so would be to include wherein the semantic similarity calculation is performed by word segmentation on the request information and is calculated based on word classes established by a word segmentation result to overcome issue with degrading the interpretation performance (Kim, paragraph [0003], line 10-11).
Response to Arguments

Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot in view of the new ground(s) of rejection (See new references of Allen I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/KEN HOANG/Examiner, Art Unit 2168